Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.


DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 8/2/2022.
2. 	Claims 12, 16, 18 and 19 are pending in the case. 
3.	Claims 1-11, 13-15, and 17 are cancelled. 
4.	Claims 12, 18 and 19 are independent claims. 




Applicant' s Response
5.	In Applicant’s response dated 8/2/2022, applicant has amended the following:
a) Claims 12, 18 and 19
Based on Applicant’s amendments and remarks, the following objections previously set forth in Office Action dated 5/2/2022 are withdrawn:
a) Objection to Specification
	b) 35 U.S.C.  112(a) Rejections to claims 12-19

	c) 35 U.S.C. 112(b) Rejections to claims 12-19
	

Claim Objections
Claims 12,18 and 19 are objected to because of the following informalities:  
Claims 12,18 and 19 should be amended to “corresponding” to read more clearly. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al (hereinafter “Yeung”), U.S. Published Application No. 20090164219 A1 in view of Uchida et al. (hereinafter “Uchida”), U.S. Published Application No. 20160035229. 

Claim 12:
Yeung teaches A portable terminal device to be carried by a user, (e.g., wearable devices to be worn by a user par. 5; This application relates to using accelerometer-based orientation and/or movement sensing to control wearable devices, such as wrist-worn audio recorders and wristwatches.) comprising: one or more processors; (Figure 4; processor 70; par. 43; a processor (not shown in FIG. 3), such as a personal computer, and can send recorded audio data to the processor for playback)
and one or more memories storing a program to be executed by the one or more processors, (e.g., memory types for storing executable program par. 41; storing and retrieving data using an audio-data memory 56 and accelerometer-data memory 50 par. 42; Audio-data memory 56 and accelerometer-data memory 50 can be RAM (random-access memory), flash memory, removable memory cards, or other types of digital memory)
and at least one of an acceleration sensor , (e.g., at least an accelerometer sensor that measures acceleration par. 5; This application relates to using accelerometer-based orientation and/or movement sensing to control wearable devices, such as wrist-worn audio recorders and wristwatches.)
wherein the program causes the one or more processors to performing the following: a detection process of detecting whether or not the user has bought the portable terminal device close to a vicinity of an ear of the user   (e.g., adjusting the volume of the reminder message requires detecting that the user has brought the portable terminal device close to the vicinity of the ear.  Par. 49; FIG. 7 illustrates a possible orientation of audio recorder 30 for activating playback of recorded audio data when audio recorder 30 is secured on the top of the right wrist by wristband 31. The user simply positions audio recorder 30 (illustrated by a dotted circle in FIG. 7) close to his or her ear, with the front surface of housing 33 (not shown in FIG. 7) of audio recorder 30 facing the ear. In this predetermined orientation of audio recorder 30, the sound volume of speaker 38 (FIGS. 1 and 3) is automatically adjusted to the appropriate level for listening to the recorded audio data in close proximity.) 
based on a detection result of the at least one of the acceleration sensor ; (e.g., based on a detection result of the acceleration sensor par. 59; For example, recorder controller 174 can be designed to detect the pattern of changes of X, Y, and Z accelerometer signal components produced by the wrist and arm movement of a user's hand when he or she puts snacks into his or her mouth, provided that the user wears audio recorder 170 on the wrist to detect such movement.)
and when the detection process detects that the user has brought the portable terminal device close to the vicinity of the ear of the user, (e.g., detect that the wearable device has been moved to position near an ear of a user and causing time information to be output audibly to a speaker . par. 72; FIG. 17 illustrates a possible orientation of wristwatch 330 for activating audio reporting of the current time when wristwatch 330 is secured on top of the right wrist by wristband 331. The user simply positions wristwatch 330 (illustrated by a dotted circle in FIG. 17) close to his or her ear, with the front surface of housing 333 (not shown in FIG. 17) of audio recorder 330 facing the ear. In this predetermined orientation of audio recorder 330, the sound volume of speaker 338 (FIGS. 13 and 15) is automatically adjusted to the appropriate level for listening to audio time reporting in close proximity.)
 an output control process of causing audio information that is being detected in the detection process to output through a speaker in accordance with a timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear of the user. (e.g., output a reminder message to prevent obesity requires inactivity of wrist and adjusting the volume of the reminder message requires a timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear.  Par. 59; In another example, wrist-worn audio recorder 170 can play back a different reminding audio message when the user has not moved his or her wrist (and audio recorder 170 on the wrist) very much over a period of time because of inactivity, such as when the user is watching television. This reminding audio message can help remind the user to stay active to prevent obesity, for instance. par. 72; In this predetermined orientation of audio recorder 330, the sound volume of speaker 338 (FIGS. 13 and 15) is automatically adjusted to the appropriate level for listening to audio time reporting in close proximity.)

Yeung fails to expressly teach an angular velocity sensor, detecting a non-zero speed of the user, and audio information corresponding to the non-zero moving speed .
However, Uchida teaches an angular velocity sensor, (par. 175; The inertial measurement unit 10 (an example of an inertial sensor) includes an acceleration sensor 12, an angular velocity sensor 14, and a signal processing portion 16. Par. 178; The angular velocity sensor 14 detects respective angular velocities in the three-axis directions which intersect each other (ideally, perpendicular to each other), and outputs a digital signal (angular velocity data) corresponding to magnitudes and directions of the detected three-axis angular velocities.  par. 464; The inertial measurement unit 10 includes an acceleration sensor 12 (an example of a sensor), an angular velocity sensor 14 (an example of a sensor), and a signal processing portion 16 in the same manner as in the first embodiment (FIG. 2). Each function of the acceleration sensor 12, the angular velocity sensor 14, and the signal processing portion 16 is the same as in the first embodiment.) detecting a non-zero speed of the user, ( par. 266; FIG. 18 illustrates an example of a graph in which the angular velocity in the roll direction, the angular velocity in the pitch direction, and the angular velocity in the yaw direction during the user's running are calculated at a cycle of 10 ms. par. 354; FIGS. 34A and 34B illustrate examples of screens displayed on the display unit 170 of the wrist watch type display apparatus 3 during the user's running. par. 355; The user can run while viewing the screen as in the screen of FIG. 34A or 34B so as to check the present running state.  )  and audio information corresponding to the non-zero moving speed . ( par. 299; The output-information-during-running generation portion 280 outputs the basic information such as the running pitch, the stride, the running velocity, the elevation, the running distance, and the running time, as the output information during running. Par. 299; The output-information-during-running generation portion 280 outputs, as the output information during running, information for evaluating a running state of the user, advice information for improving a running state of the user, advice information for improving running attainments of the user, running path information, and the like. The output information during running is presented (feedback) to the user during the user's running. Par. 301; Alternatively, the output information during running may be fed back in voice from the sound output unit 180 of the display apparatus 3. Alternatively, the content regarding a timing such as a waist rotation timing, a pitch, or a kicking timing may be fed back in short sound such as “beep beep” from the sound output unit 180 of the display apparatus 3. Par. 342; voice such as the content that “you are in the way of the slow turnover of the legs” may be performed or may be output. Par. 356; The running analysis portion 290 outputs, as the output information after running, some or all of the various exercise information pieces generated by the exercise information generation portion 270 during the user's running.)


In the analogous art of detecting movement with electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors as taught by Yeung to include the angular velocity sensors for inertial measurements during exercise activities as taught by Uchida to provide the benefit of providing information which can be easily understood in effort to help improve one’s performance during exercise activities (see Uchida; paras. 4-7)

Claim 16 depends on claim 12:
Yeung/Uchida teaches wherein the detection process detects the non-zero moving speed of the user in accordance with the timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear of the user. (e.g., output feedback to help improve movement during the detected running (i.e., non zero speed) as taught by Uchida and adjusting the volume of the output message requires a timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear as taught by Yeung, Yeung; Par. 59; In another example, wrist-worn audio recorder 170 can play back a different reminding audio message when the user has not moved his or her wrist (and audio recorder 170 on the wrist) very much over a period of time because of inactivity, such as when the user is watching television. This reminding audio message can help remind the user to stay active to prevent obesity, for instance. par. 72; In this predetermined orientation of audio recorder 330, the sound volume of speaker 338 (FIGS. 13 and 15) is automatically adjusted to the appropriate level for listening to audio time reporting in close proximity.) (Uchida; par. 266; FIG. 18 illustrates an example of a graph in which the angular velocity in the roll direction, the angular velocity in the pitch direction, and the angular velocity in the yaw direction during the user's running are calculated at a cycle of 10 ms. par. 354; FIGS. 34A and 34B illustrate examples of screens displayed on the display unit 170 of the wrist watch type display apparatus 3 during the user's running. par. 355; The user can run while viewing the screen as in the screen of FIG. 34A or 34B so as to check the present running state.  )  

Claim 18:
Independent claim 18 is substantially encompassed in claim 12, therefore, Examiner relies on the same rationale set forth in claim 12 to reject claim 18.
Claim 19:
Independent claim 19 is substantially encompassed in claim 12, therefore, Examiner relies on the same rationale set forth in claim 12 to reject claim 19. 





Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Ochida” reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145